






Exhibit 10.61




CLARIFYING AMENDMENT TO THE
ENERGIZER HOLDINGS, INC.
EXECUTIVE HEALTH PLAN
FOR ACTIVE EMPLOYEES




Energizer Holdings, Inc. (the "Company") established the Energizer Holdings,
Inc. Executive Health Plan (the "Plan"), effective as of April 1, 2000, to
provide medical, dental and vision benefits for eligible employees and their
eligible dependents and eligible retirees.
The Plan was amended and restated in its entirety effective as of March 28,
2003.
The Compensation Committee of the Company by resolution dated October 9, 2006
determined that the Plan should not be offered to new participants. The Plan
document was not amended to reflect this change. However, effective from and
after October 9, 2006, the Chief Executive Officer of the Company has complied
with the resolution and has not designated any individual as a Covered Employee
for purposes of the Plan.
The Plan was amended and restated effective as of January 1, 2009 but the freeze
in participation was not incorporated into that restatement.
The Plan was amended effective as of January 1, 2011 to create a separate
stand-alone plan for retired employees and to rename the Plan the Energizer
Holdings, Inc. Executive Health Plan for Active Employees ("Active Plan").
The Energizer Plans Administrative Committee appointed by the Company ("EPAC")
is authorized to amend the Active Plan as it may deem appropriate.
EPAC now wishes to memorialize the October 9, 2006 Compensation Committee
resolution freezing participation in the Plan by amending the current Active
Plan document and by adopting a corresponding amendment to the stand-alone
executive health plan document for retired employees and to make such other
changes as necessary to reflect the adoption of the stand-alone retiree
executive health plan.
NOW, THEREFORE, the Active Plan is amended effective as of October 9, 2006,
except as otherwise provided below, as follows:
1.    Section 1.4 is amended to read in its entirety as follows:
1.4    "Covered Employee" means any individual who is participating in the Plan
on October 9, 2006 and whose coverage is not otherwise terminated as provided in
Article IX.


2.    Section 1.6 is amended, effective as of January 1, 2011, to read in its
entirety as follows:
1.6    "Covered Individual" is a Covered employee or a Dependent of a Covered
Employee.



5500818
1

--------------------------------------------------------------------------------




3.    Section 1.11 is amended, effective as of January 1, 2011, to read in its
entirety as follows:
1.11    "Plan" means the Energizer Holdings, Inc. Executive Health Plan for
Active Employees.


4.    Section 1.12 is amended, effective as of January 1, 2011, to delete said
Section in its entirety.
5.    Section 2.1 is amended to read in its entirety as follows:
2.1    A Covered Individual under the Plan on October 9, 2006 shall continue to
be a Covered Individual under the Plan, subject to the termination of coverage
provisions in Article IX. No individual shall become a Covered Employee after
October 9, 2006.


6.    Section 2.2 is amended, effective as of January 1, 2009, to read in its
entirety as follows:
2.2    A Retired Employee who is a Covered Individual in the Plan on December
31, 2008 shall continue to be a Covered Individual under the Plan on January 1,
2009, subject to the termination of coverage provisions. Any other Retired
Employee shall be eligible for coverage under the Plan only after meeting the
requirements of Section 1.12.


7.    Sections 2.2, 2.3 and 2.5[sic] are deleted in their entirety, effective as
of January 1, 2011, and the following is inserted in lieu thereof:
2.2    A Covered Employee must participate in the Energizer Health Care Program
for Active Colleagues as a prerequisite for Plan participation; provided,
however, Covered Employees employed by a foreign affiliate of a Participating
Employer who are not U.S. citizens must be covered by the available overseas
health coverage or the Energizer Health Care Program for Active Colleagues as a
prerequisite for Plan participation.


8.    Sections 3.2 and 3.3 are deleted in their entirety and the following is
inserted in lieu thereof:
3.2    The surviving spouse of a Covered Employee who dies prior to retirement
must pay premiums equal to those being charged to Covered Employees
participating in the Energizer Health Care Program until the date on which the
deceased Covered Employee would have been 65 years old. A surviving child who
continues to meet the eligibility requirements for a Dependent under this Plan
is also subject to the same contribution requirements.
9.    Article IV is amended to read in its entirety as follows:
The effective date of coverage for a Covered Individual is the date the Covered
Individual is first eligible to participate in the Plan.
10.    Article VII is amended, effective as of January 1, 2011, to delete said
Article in its entirety.
11.    Section 8.9 is amended, effective as of January 1, 2011, to read in its
entirety as follows:
8.9    Insurance premiums for hospitalization, medical, dental or vision care;
or for pre-paid medical, dental or vision care. Included in this exclusion are
premiums paid for participation in the Energizer Health Care Program for Active
Colleagues or the Energizer Health Care Program for Retired Colleagues.
12.    Article XII is amended, effective as of January 1, 2011, to read in its
entirety as follows:

5500818
2

--------------------------------------------------------------------------------




If a Covered Employee becomes "disabled", benefits will be payable subject to
the applicable maximum and other provisions and exceptions of the Plan for
Covered Expenses incurred as a result of the injury or sickness causing such
disability provided that:
12.1    In no event shall benefits be payable for charges for Covered Expenses
rendered or received more than 24 months after the date such disability occurs,
or the termination of the Plan, whichever is earlier.
12.2    He/she remains continuously disabled from the same cause until the date
the Covered Expenses are incurred.
12.3    He/she does not become covered under any other group policy or plan,
including any group basis service or prepayment plan, which entitles him/her to
receive benefits for the injury or sickness causing the disability.
For purposes of this Plan, a Covered Employee shall be deemed to be disabled if
such individual is incapable of performing the material and substantial duties
of his/her regular occupation due to physical or mental sickness or injury.
13.    The introductory paragraph of Section 13.1 is amended, effective as of
April 20, 2005, to read in its entirety as follows:
The Plan shall use and disclose protected health information ("PHI") and
electronic PHI (as defined in 45 CFR §160.103) in accordance with the uses and
disclosures required and permitted by the Health Insurance Portability and
Accountability Act of 1996 ("HIPAA") and the regulations thereunder and the
Energizer Health Care Program HIPAA Policies and Procedures. This includes, but
is not limited to the following uses and disclosures by the Plan:
14.    New subparagraphs (l), (m), (n) and (o) are added to the end of Section
13.4 immediately following subparagraph (k), effective as of April 20, 2005, to
read in their entirety as follows:
(l)
Implement administrative, technical and physical safe-guards that reasonably and
appropriately protect the confidentiality, integrity and availability of
electronic PHI that it creates, receives, maintains, or transmits on behalf of
the Plan;



(m)
Ensure that the adequate separation required by HIPAA and Section 13.5 of the
Plan is supported by reasonable and appropriate security measures;



(n)
Ensure that any agents, including a subcontractor, to whom it provides
electronic Plan PHI agrees to implement reasonable and appropriate security
measures to protect the electronic Plan PHI; and



(o)
Report to the Plan's Security Officer any security incident, as defined in 45
CFR §164.304, of which it becomes aware.

15.    Section 13.5(a) is amended, effective as of April 20, 2005, to read in
its entirety as follows:
(a)
In accordance with HIPAA, only the individuals whose positions or functions are
described in the Energizer Health Care Program HIPAA Policies and


5500818
3

--------------------------------------------------------------------------------




Procedures shall be given access to PHI. The provisions of such Policies and
Procedures that set forth such individuals with access to PHI, are hereby
incorporated by reference and the Privacy Officer is hereby authorized to make
any necessary amendments to such provisions without further action on the part
of the Company.




IN WITNESS WHEREOF, EPAC has caused this Clarifying Amendment to the Active Plan
to be executed on behalf of the Company this 27th day of July, 2012.




 
 
ENERGIZER HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ Peter Conrad
 
 
 
 
 
 
 
 
Name:
Peter Conrad
 
 
 
 
 
 
 
 
Title:
Vice President, Human Resources
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






5500818
4